Exhibit 10.5

Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of July 18,
2013, by and between AOL INC. (“Company”), a Delaware corporation with an
address at 770 Broadway, New York, New York 10003, and Robert Lord
(“Executive”).

WHEREAS, Company desires to employ Executive as an Executive Vice President of
Company with the business title of CEO, AOL Networks; and

WHEREAS, Company and Executive desire to enter into this Agreement to set forth
the terms and conditions of the employment relationship between Company and
Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Term. Executive’s term of employment (the “Employment Term”) under this
Agreement shall be four (4) years, commencing on August 1, 2013 and shall
continue for a period through and including July 31, 2017 (“Term Date”), subject
to the following provisions for extension and the provisions regarding earlier
termination set forth in this Agreement. If at the Term Date, Executive’s
employment has not been terminated previously in accordance with this Agreement,
and Executive and Company have not agreed to an extension or renewal of this
Agreement or to the terms of a new employment agreement, then Executive’s
Employment Term shall continue on a month-to-month basis, and Executive shall
continue to be employed by Company pursuant to the terms of this Agreement,
subject to termination by either party hereto on 30 days’ written notice
delivered to the other party (which notice may be delivered by either party at
any time on or after a date which is 30 days before the Term Date). If Company
elects to give notice of termination under this paragraph 1 and the basis for
such termination is not one of the grounds for termination set forth in
paragraphs 5.B. or 5.C., then Executive’s termination shall be deemed a
termination without Cause under paragraph 5.A. If Executive elects to give
notice of termination under this paragraph 1, and the basis for such termination
is not one of the grounds for termination set forth in paragraph 5.E., then
Executive’s termination shall be deemed a voluntary resignation not for Good
Reason under paragraph 5.D. For the elimination of doubt, if Company notifies
Executive that his employment is being terminated as of the Term Date and the
basis for such termination is not one of the grounds for termination set forth
in paragraphs 5.B. or 5.C., then Executive’s termination shall be deemed a
termination without Cause under paragraph 5.A.

2. Duties; Conditions of Employment.

A. Duties. Executive shall have the business title of CEO, AOL Networks and
shall be an Executive Vice President of Company and shall perform all duties
incident to such positions as well as any other lawful duties as may from time
to time be assigned by the Chief Executive Officer, which duties and authority
shall be consistent, and those normally

 

1



--------------------------------------------------------------------------------

Execution Copy

 

associated, with Executive’s position, and agrees to abide by all Company
by-laws, policies, practices, procedures, or rules, including Company’s
Standards of Business Conduct (the “SBC”) that are provided or made available to
Executive. Executive shall report directly to the Chief Executive Officer of
Company. Executive will be expected to perform services for Company at Company’s
New York, New York office, subject to such travel as may be required in the
performance of Executive’s duties.

B. Conditions of Employment.

(i) Executive’s employment is contingent on submission of satisfactory proof of
identity and eligibility to work in the United States. Executive must bring
documentary proof of identity and eligibility to work in the United States on
the first day of work. Executive should contact Company with any questions about
what documents are acceptable for this purpose.

(ii) Executive’s employment is contingent upon the results of a pre-employment
background check, which may include confirmation of Executive’s Social Security
number, verification of prior employment, verification of education, if
applicable, and a criminal records check, all to be conducted in accordance with
applicable law. Executive authorizes Company and/or a third party designated by
Company to conduct any such background check. If the results of the background
check are not satisfactory, or if Company determines that Executive has
falsified or failed to disclose relevant information on Executive’s application,
Company reserves the right to terminate Executive’s employment, and Executive
will not be eligible for the severance benefits outlined in paragraph 5.A. If
Executive’s background check is not fully completed and assessed prior to the
beginning of the first day of the Employment Term, Executive explicitly
understands and agrees that (i) he will fully and accurately complete all
information that Company requests relating to his background check, (ii) his
continued employment with Company is conditioned on his satisfactory completion
of the background check, as determined by Company in its sole discretion, and
(ii) Company will terminate Executive’s employment and not provide any severance
benefits if he does not satisfactorily complete the information or if the
results of his background check are not satisfactory.

(iii) Although Company has a substantial legal and factual basis to conclude
that the execution and delivery of, and Executive’s performance under, this
Agreement will not violate and does not breach any agreement between Executive
and Razorfish LLC (the “Previous Employer) or other obligation of Executive to
the Previous Employer, because of the collaborative relationship between the
Previous Employer and Company, Executive’s employment with Company is contingent
on Executive’s delivery of a written waiver by the Previous Employer of
Executive’s obligations contained in the restrictive covenants set forth in
paragraph 9 of Executive’s employment agreement with the Prior Employer and any
restrictive covenants or other restrictions in any agreements or arrangements
between Executive and the Previous Employer.

3. Exclusive Services and Best Efforts. Executive agrees to devote his best
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to his position,

 

2



--------------------------------------------------------------------------------

Execution Copy

 

and to this end, he will devote his full time and attention exclusively to the
business and affairs of Company. Executive is not precluded from performing any
charitable or civic duties, provided that such duties do not interfere with the
performance of his duties as an employee of Company, do not violate the SBC or
the Confidentiality and Invention Assignment Agreement (“Confidentiality
Agreement”), or cause a conflict of interest. Executive may sit on the boards of
non-Company entities during employment only if first approved in writing by
Business Conduct & Compliance.

4. Compensation and Benefits.

A. Base Salary. During the Employment Term, Company shall pay Executive a base
salary at the rate of no less than $31,250.00 semi-monthly, less applicable
withholdings, which is $750,000.00 on an annual basis (“Base Salary”).
Executive’s semi-monthly paydays fall on the 15th and the last day of each
month. If the 15th or the last day of the month falls on a weekend or bank
holiday, the payday is the preceding business day. Executive’s Base Salary will
be reviewed annually during the Employment Term and may be increased based on
Executive’s individual performance or increases in competitive market
conditions. Executive’s Base Salary may be decreased upon mutual consent of
Company and Executive.

B. Annual Bonus. In addition to Executive’s Base Salary, Executive will be
eligible to participate in Company’s Annual Bonus Plan (the “ABP”), pursuant to
its terms as determined by Company from time to time. Pursuant to the ABP,
Company will review its performance (including, if applicable,
Brand/Segment/Group performance) and Executive’s individual performance and will
determine Executive’s bonus under the ABP, if any (“Bonus”). Although as a
general matter in cases of satisfactory individual performance, Company would
expect to pay a Bonus at the target level provided for in the ABP where Company
has met target performance for a given year, Company does not commit to paying
any Bonus, and Executive’s Bonus may be negatively affected by the exercise of
Company’s discretion or by Company performance. Although any Bonus (and its
amount, if a Bonus is paid) is fully discretionary and subject to the terms of
the ABP, Executive’s target Bonus opportunity during the Employment Term is one
hundred percent (100%) of Executive’s Base Salary. Executive is eligible to
participate in the ABP for the year in which employment commences; provided,
however, Executive’s Bonus for such year will be prorated on a daily basis
beginning on the starting date of the Employment Term.

C. Signing Payment. Upon this Agreement becoming effective and Executive
commencing employment with Company, Executive is eligible to receive a payment
of $500,000, less applicable withholdings, to be paid the second payroll period
following the first day of the Employment Term. If Executive resigns without
Good Reason or is terminated for Cause (each as defined below) on or before the
first anniversary of the first day of the Employment Term, Executive agrees that
he will repay the entire after-tax amount of the payment required by this
paragraph to Company within thirty (30) days of Executive’s resignation or
termination for Cause. If Executive resigns without Good Reason or is terminated
for Cause after the first anniversary of his employment commencement date but on

 

3



--------------------------------------------------------------------------------

Execution Copy

 

or before the second anniversary of his employment commencement date, Executive
agrees that he will repay fifty percent (50%) of the after-tax amount of the
payment required by this paragraph to Company within thirty (30) days of the
effective date of Executive’s resignation or termination for Cause.

D. Equity Incentive Awards.

(i) During Executive’s employment, he will participate in grants or awards of
long term equity incentives that are offered to other Executive Vice Presidents
of Company. Executive’s participation in any such programs will be at the same
rate as Executive Vice Presidents of Company. Any such awards or grants shall be
determined in accordance with the terms and conditions of the plans, agreements
and notices under which such grants or awards were issued.

(ii) All equity awards shall be subject to approval by the Compensation
Committee of the Board and the terms and conditions of the applicable equity
award agreement and Company’s applicable equity-based incentive compensation
plan.

(iii) Initial Grant.

(a) Company shall grant to Executive an equity award that shall have an equity
value equal to $3,000,000.00 on the date of grant. Based on the equity value on
the date of grant, one-third of the equity award will be comprised of restricted
stock units (“RSUs”) (rounded to the nearest whole number of units), one-third
of the equity award will be comprised of stock options (“Stock Options”)
(rounded down to the nearest whole share), and the remaining one-third of the
equity award will be comprised of performance shares based on relative total
shareholder return (“Performance Shares”)(rounded down to the nearest whole
share). Equity value of RSUs and Performance Shares will be determined based on
the closing price of a share of Company common stock, par value $.01 per share,
on the date of grant. Equity value of Stock Options will be determined based on
the standard option valuation formula used by Company. The grant of the RSUs,
Stock Options and Performance Shares provided by this subsection shall generally
be made in an administratively reasonable period of time following the first day
of the Employment Term subject to compliance with applicable law and the
schedule of the Compensation Committee of the Board.

(b) RSUs shall have the following vesting schedule: (A) fifty percent (50%) of
the RSUs shall vest on the second (2nd) anniversary from the date of grant;
(B) an additional twenty-five (25%) shall vest on the third (3rd) anniversary
from the date of grant; and (C) the remaining twenty-five percent (25%) shall
vest on the fourth (4th) anniversary from the date of grant, provided, that
Executive is continuously employed with Company from the grant date to each
applicable vesting date. Except as may be otherwise provided in the applicable
award agreement, any RSU that is unvested on the date of Executive’s termination
for any reason shall be forfeited on such date of termination.

 

4



--------------------------------------------------------------------------------

Execution Copy

 

(c) Stock Options shall vest over four (4) years following the date of grant,
with twenty-five percent (25%) of such Stock Options vesting on the first
(1st) anniversary of the date of grant, and monthly thereafter in substantially
equal installments over the remaining three (3) years, provided, that Executive
is continuously employed with Company from the grant date to each applicable
vesting date. Except as may be otherwise provided in the applicable award
agreement, any Stock Option that is unvested on the date of Executive’s
termination for any reason shall be forfeited on such date of termination.

(d) Subject to achievement of performance objectives, Performance Shares shall
vest following the Committee’s certification of performance following the end of
a three-year performance period, commencing January 1, 2013, provided, that
Executive is continuously employed with Company from the grant date to the
applicable vesting date. Except as may be otherwise provided in the applicable
award agreement, any Performance Share that is unvested on the date of
Executive’s termination for any reason shall be forfeited on such date of
termination.

E. Benefit Plans.

(i) Eligibility; Participation. During the Employment Term and as otherwise
provided herein, Executive shall be entitled to participate in any and all
employee health and other welfare benefit plans (including, but not limited to,
life insurance, medical, dental, vision and disability plans) and other employee
benefit plans, including, but not limited to, tax qualified retirement plans
established by Company from time to time for the benefit of employees of
Company. Executive shall be required to comply with the conditions attendant to
coverage by such plans, which terms shall apply to Executive in the same manner
as those applicable to executives of Company at the Executive Vice President
level who are similarly situated, and Executive shall comply with and be
entitled to benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time. Nothing herein contained shall
be construed as requiring Company to establish or continue any particular
benefit plan in discharge of its obligations under this Agreement.

(ii) Enrollment. It will be necessary for Executive to make group health and
disability benefit elections within 30 days of the first day of the Employment
Term. If Executive does not make an election within the designated timeframe,
Executive hereby agrees that he will be enrolled into the default level of group
health and disability benefits coverage and Executive will be responsible for
any associated costs. Employee benefits are subject to amendment, modification,
suspension and/or termination at the sole discretion of Company.

F. Vacation. Executive shall be entitled to not less than four (4) weeks of paid
vacation each calendar year of his employment hereunder, in addition to
Company’s recognized holidays and personal days, as well as to such other
employment benefits that are or may be extended or provided to all executives at
the Executive Vice President level. The accrual and/or carry-over of paid
vacation from one year to the next shall be in accordance with Company policy
applicable to the Company location where Executive’s principal office is located
as it may exist and change from time to time.

 

5



--------------------------------------------------------------------------------

Execution Copy

 

5. Termination of the Employment Agreement.

A. Termination Without Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Executive’s employment and this
Agreement without Cause (defined below). If Company terminates Executive’s
employment and this Agreement without Cause, then, solely in exchange for
Executive’s execution and delivery of Company’s then standard separation
agreement, which includes, among other obligations, a release of claims against
Company and related entities and persons (sample release language is attached
hereto as Exhibit A (the “Separation Agreement”), which language may be
modified, but not materially except to comply with any changes in applicable
law, by Company in the future), within the time period specified therein, and
upon such agreement becoming effective by its terms, the following terms shall
apply:

(i) Company will pay Executive an amount equal to eighteen (18) months of
Executive’s then current Base Salary, less applicable withholdings. This amount
will be paid in thirty-six (36) substantially equal semi-monthly installments,
which shall be treated as separate payments in accordance with paragraph 12
hereof, commencing on the first regularly scheduled payroll date after the
sixtieth (60th) day following Executive’s termination of employment. These
payments will not be eligible for deferrals to Company’s 401(k) plan.

(ii) Subject to the terms of paragraph 4.B, if Executive is terminated between
January 1 and March 15, Executive will be entitled to a Bonus payment under the
ABP for the calendar year ending prior to Executive’s termination (“Prior Year”)
equal to the amount that would have otherwise been payable to Executive based on
the actual attainment of performance goals for such year, less applicable tax
withholdings, but in no event to exceed 100% of Executive’s target payout;
provided that (i) Company pays a Bonus to eligible employees under Company’s ABP
for the Prior Year, (ii) Executive’s Bonus has not already been paid to
Executive at the time of termination of Executive’s employment, and
(iii) Executive was otherwise eligible for such Bonus payment if Executive had
remained employed through the date of payout. This amount will be paid to
Executive in a lump sum on the earlier of the date on which other eligible
employees are paid bonuses under the ABP for the Prior Year provided the
Separation Agreement has become effective by its terms, or the sixtieth
(60th) day following Executive’s termination of employment. This payment will
not be eligible for deferrals to Company’s 401(k) plan.

(iii) In addition, subject to the terms of paragraph 4.B, Executive will receive
a Bonus payment under the ABP for the year in which Executive’s termination of
employment occurs payable if and when ABP bonuses are paid to other employees,
prorated through the effective date of the termination of Executive’s
employment, less applicable withholdings. This amount will not be eligible for
deferrals to Company’s 401(k) plan.

 

6



--------------------------------------------------------------------------------

Execution Copy

 

(iv) If Executive elects group health plan continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Company will pay the
cost of Executive’s medical, dental and vision benefit coverage (“group health
coverage”) under COBRA for up to eighteen (18) months, in accordance with COBRA,
beginning the first day of the calendar month following Executive’s termination
of employment. Executive agrees that Company may impute compensation income to
Executive in an amount equal to 102% of the premium cost for such group health
coverage if necessary to avoid adverse income tax consequences to Executive
resulting from the application of Section 105(h) of the Internal Revenue Code of
1986, as amended (the “Code”) to Company’s payment of the cost of such group
health coverage.

(v) If Executive’s Separation Agreement fails to become effective and
irrevocable prior to the sixtieth (60th) day following Executive’s termination
of employment due to Executive’s failure to timely deliver the executed
Separation Agreement, Company will have no obligation to make the payments or
benefits provided by paragraphs 5.A.(i), (ii), (iii) and (iv) herein, other than
to provide Executive with COBRA to the extent required by law.

(vi) Executive agrees to reasonably assist Company, in connection with any
litigation, investigation or other matter involving Executive’s tenure as an
employee, officer or director of Company, including, but not limited to,
meetings with Company representatives and counsel and giving testimony in any
legal proceeding involving Company. No later than ninety (90) days following
Company’s receipt of supporting documentation of Executive’s incurrence of such
expenses, Company will reimburse Executive for reasonable out-of-pocket expenses
incurred in rendering such assistance to Company (including attorney’s fees
incurred in accordance with the applicable provisions of Company’s Bylaws and
Certificate of Incorporation). Furthermore, Executive agrees not to
affirmatively encourage or assist any person or entity in litigation against
Company or its affiliates, officers, employees and agents in any manner. This
provision does not prohibit Executive’s response to a valid subpoena for
documents or testimony or other lawful process or limit Executive’s rights that
are not legally waivable; however, Executive agrees to provide Company with
prompt notice of said process.

(vii) Executive agrees not to make any disparaging or untruthful remarks or
statements about Company or its products, services, officers, directors, or
employees. Company agrees not to cause its officers or senior executives to make
on its behalf any disparaging or untruthful remarks or statements about
Executive’s employment with Company to prospective employers of Executive
following Executive’s termination from employment. Nothing in this Agreement
prevents Executive or Company from making truthful statements when required by
law, court order, subpoena, or the like, to a governmental agency or body or in
connection with any legal proceeding.

(viii) Executive shall not be entitled to notice or severance under any policy
or plan of Company (the payments set forth in this paragraph 5.A. being given in
lieu thereof) and Executive waives all participation in and claims under such
policies and plans. For the avoidance of doubt, the foregoing sentence shall not
have any adverse impact on Executive’s rights to indemnification and D&O
coverage.

 

7



--------------------------------------------------------------------------------

Execution Copy

 

(ix) Executive agrees that if Executive breaches any of Executive’s obligations,
to the detriment of Company, under paragraphs 5.A.(vi), 5.A.(vii), 6, 7, or 8 of
this Agreement, under the Confidentiality Agreement, or under the Separation
Agreement, Company has the right to stop making any future payments otherwise
payable under subparagraphs 5.A.(i), (ii), (iii) and (iv) above, to seek
recovery of the full payments made to Executive under these subparagraphs, and
to obtain all other remedies provided by law or equity.

B. Termination For Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Executive’s employment and this
Agreement for Cause, as this term is defined below, with or without prior notice
to Executive.

(i) For purposes of this Agreement, “Cause” means: (a) Executive’s conviction
of, or nolo contendere or guilty plea to, a felony (whether any right to appeal
has been or may be exercised); (b) Executive’s failure or refusal without proper
cause to perform Executive’s lawful duties with Company, including Executive’s
express obligations under this Agreement, if such failure or refusal remains
uncured for 15 days after written notice to Executive, which notice must cite
specifically to this clause; (c) fraud, embezzlement, misappropriation that is
not de minimis, or improper material destruction of Company property by
Executive; (d) Executive’s breach of any statutory or common law duty of loyalty
to Company; (e) Executive’s violation of the Confidentiality Agreement or the
SBC; (f) Executive’s improper conduct substantially prejudicial to Company’s
business; (g) Executive’s failure to cooperate in any internal or external
investigation involving Company; or (h) Executive’s indictment (or its
procedural equivalent) for a felony alleging fraud, embezzlement,
misappropriation or destruction of Company property by Executive or alleging
fraud, embezzlement, or monetary theft by Executive with respect to another
party.

(ii) If Company terminates Executive’s employment and this Agreement for Cause,
Company shall have no further obligation to Executive other than (a) to pay,
within thirty (30) days of the effective date of termination of Executive’s
employment with Company, Executive’s Base Salary and any accrued unused
vacation, in accordance with Company policy, through the effective date of
termination, and (b) with respect to any rights Executive may have pursuant to
any insurance or other benefit plans of Company, but Executive will not be
entitled to receive any bonus payments.

C. Death and Disability. Notwithstanding anything to the contrary herein,
Executive’s employment and this Agreement shall terminate upon Executive’s
death, and Company reserves the right to terminate Executive’s employment and
this Agreement on account of Executive’s disability (as the term “disability” is
defined in Company’s long-term disability plan, but which definition must also
constitute a “disability” for purposes of Section 409A of the Code), and in
either case Company shall have no further obligation to Executive or Executive’s
heirs other than (i) to pay Executive’s Base Salary and any accrued unused
vacation,

 

8



--------------------------------------------------------------------------------

Execution Copy

 

in accordance with Company policy, through the effective date of termination,
(ii) subject to the terms of paragraph 4.B, to pay a Bonus payment at the target
level under the ABP for the year in which the date of termination occurs,
prorated through the effective date of the termination of Executive’s
employment, less applicable withholdings, payable within thirty (30) days of the
effective date of Executive’s termination (which payment will not be eligible
for deferrals to Company’s 401(k) plan), and (iii) with respect to any rights or
benefits Executive may have pursuant to any insurance, benefit or other
applicable plan of Company, but Executive shall not be entitled to receive any
other bonus payments.

D. Resignation Not For Good Reason. Executive may resign employment with Company
and terminate this Agreement at any time. If Executive resigns employment and
such resignation does not constitute a resignation for Good Reason (defined
below) within the meaning of paragraph 5.E herein, Company shall have no further
obligation to Executive other than (i) to pay within thirty (30) days of the
effective date of termination of Executive’s employment with Company,
Executive’s Base Salary and any accrued unused vacation, in accordance with
Company policy, through the effective date of the resignation, and (ii) with
respect to any rights Executive may have pursuant to any insurance or other
benefit plans of Company, but Executive will not be entitled to receive any
bonus payments.

E. Resignation for Good Reason. Executive also may resign employment with
Company and terminate this Agreement for Good Reason, provided that Executive
gives Company written notice of the Good Reason condition within 60 days from
the initial existence of the Good Reason condition, which written notice shall
provide a 30-day period during which Company may remedy the actions that
Executive has identified as the condition constituting grounds for a resignation
for Good Reason. If Company has not remedied the Good Reason condition within 30
days following such notice from Executive, then Executive must resign his
employment with Company within 30 days of the end of the remedy period or
Executive will have forever waived his right to resign for Good Reason for such
condition upon that occurrence, but not future occurrences of the same
condition. Upon such a termination, Executive will be treated in accordance with
paragraph 5.A herein, as if Executive’s employment had been terminated by
Company without Cause. For purposes of this Agreement, “Good Reason” means:
(i) Executive no longer reports to the Chief Executive Officer; (ii) a
relocation of Executive’s principal office at Company to a location that outside
of the New York City metropolitan area without Executive’s written consent;
(iii) a material diminution in Executive’s duties, responsibilities or
authority; or (iv) a material diminution in Executive’s then Base Salary.

6. Non-Competition Agreements and Restrictive Covenants.

A. Executive agrees to execute and abide by the enclosed Confidentiality
Agreement with Company, which is incorporated herein by reference. Any reference
in the Confidentiality Agreement to Executive’s “at will” employment status is
superseded by this Agreement.

B. Executive acknowledges that the services to be performed under this Agreement
are of a special, unique, unusual, extraordinary and intellectual character.
Executive

 

9



--------------------------------------------------------------------------------

Execution Copy

 

further acknowledges that the business of Company is international in scope,
that its products and services are marketed throughout the world, that Company
competes in nearly all of its business activities with other entities that are
or could be located in nearly any part of the world and that the nature of
Executive’s services, position and expertise are such that Executive is capable
of competing with Company from nearly any location in the world.

C. Executive also agrees that, in addition to Executive’s obligations under the
Confidentiality Agreement, while Executive is employed by Company and for twelve
(12) months following termination of his employment for any reason, Executive
shall not, directly or indirectly, except as a shareholder holding less than a
one percent (1%) interest in a corporation whose shares are traded on a national
securities exchange, participate in the ownership, control, or management of, or
perform any services for or be employed by (i) Time Warner, Inc., Yahoo!, Inc.,
Google, Inc., including its YouTube subsidiary, Microsoft Corporation,
IAC/Interactive Corp., News Corp, Facebook, Inc., LinkedIn Corporation, Yelp
Inc. and Twitter Inc., or (ii) without the written consent of the Chief
Executive Officer or the General Counsel of Company, any entity that engages in
any line of business that is substantially the same as any line of business
which Company engages in, conducts or, to Executive’s knowledge, has definitive
plans to engage in or conduct, and has not ceased to engage in or conduct, or
any of their respective subsidiaries, affiliates or successors (any such entity
identified by this paragraph 6.C.(ii) is a “Competitive Entity”).
Notwithstanding the preceding, in order to be considered a Competitive Entity,
the entity must derive fifty percent (50%) or more of its total annual revenues
from substantially similar products and services offered by Company.

D. Executive acknowledges that the geographic boundaries, scope of prohibited
activities, and time duration of the preceding paragraphs are reasonable in
nature and are no broader than are necessary to maintain the confidential
information, trade secrets and the goodwill of Company and to protect the other
legitimate business interests of Company and are not unduly restrictive on
Executive.

E. The parties agree and intend that the covenants contained in this Agreement,
including but not limited to the covenants set forth in this paragraph 6, shall
be deemed to be a series of separate covenants and agreements, one for each and
every county or political subdivision of each applicable state of the United
States and each country of the world. It is the desire and intent of the parties
hereto that the provisions of this Agreement be enforced to the fullest extent
permissible under the governing laws and public policies of the State of New
York, and to the extent applicable, each jurisdiction in which enforcement is
sought. Accordingly, if any provision in this Agreement or deemed to be included
herein shall be adjudicated to be invalid or unenforceable, such provision,
without any action on the part of the parties hereto, shall be deemed amended to
delete or to modify (including, without limitation, a reduction in duration,
geographical area or prohibited business activities) the portion adjudicated to
be invalid or unenforceable, such deletion or modification to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made, and such deletion or modification to be made
only to the extent necessary to cause the provision as amended to be valid and
enforceable.

 

10



--------------------------------------------------------------------------------

Execution Copy

 

7. Representations and Warranties of Executive. Executive hereby represents and
warrants to Company as follows: (i) Executive has the legal capacity and
unrestricted right to execute and deliver this Agreement and to perform all of
his obligations hereunder; (ii) the execution and delivery of this Agreement by
Executive and the performance of Executive’s obligations hereunder will not
violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement, or other understanding to which Executive is a
party or by which Executive is or may be bound or subject; (iii) the execution
and delivery of, and Executive’s performance under, this Agreement and as an
employee of Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive
prior to his employment with Company; (iv) the execution and delivery of, and
Executive’s performance under, this Agreement and as an employee of Company does
not and will not breach any prior agreement not to compete with the business of
any other company; (v) Executive will not disclose to Company or induce Company
to use any confidential or proprietary information or material belonging to any
previous employer or other person or entity; (vi) Executive is not a party to
any other agreement that will interfere with Executive’s full compliance with
this Agreement; (vii) Executive will not enter into any agreement, whether
written or oral, in conflict with the provisions of this Agreement; and
(viii) Executive agrees not to breach any agreement or understanding between him
and another person or company; this includes, but is not limited to, any
obligations arising from or based on any confidential or proprietary information
or trade secrets Executive has obtained from sources other than Company and any
obligations arising from or based on any non-competition agreement that
Executive has signed with any other business or entity.

8. Employment Obligations.

A. Company Property. All records, files, lists, including computer-generated
lists, drawings, documents, equipment, and similar items relating to Company’s
business that Executive shall prepare for or receive from Company shall remain
Company’s sole and exclusive property. Upon termination of this Agreement, or
upon Company’s request, Executive shall promptly return to Company all property
of Company in his possession. Executive further represents that, except in the
course of providing services to Company under this Agreement, he will not copy,
cause to be copied, print out, or cause to be printed out any software,
documents, or other materials originating with or belonging to Company that
would constitute “Confidential Information” under the Confidentiality Agreement.
Executive additionally represents that, upon termination of his employment with
Company, he will not retain in his possession any such software, documents, or
other materials.

B. Cooperation. Executive agrees that during his employment he shall, at the
request of Company, reasonably render all assistance and perform all lawful acts
that Company considers necessary or advisable in connection with any litigation
involving Company or any director, officer, employee, shareholder, agent,
representative, consultant, client, or

 

11



--------------------------------------------------------------------------------

Execution Copy

 

vendor of Company. Executive’s reasonable expenses in connection therewith shall
be paid by Company, including attorney’s fees in accordance with the applicable
provisions of Company’s Bylaws and Certificate of Incorporation.

9. Arbitration. Except as provided in paragraph 10.B. herein or as otherwise
excluded herein, any dispute or controversy arising under or relating to this
Agreement and Executive’s employment hereunder (whether based on contract or
tort or other common law or upon any federal, state or local statute or
regulation, including, without limitation, claims of discrimination, harassment
and retaliation under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act and similar
federal, state and local fair employment practices laws) shall, at the election
of either Executive or Company, be submitted to JAMS for resolution in
arbitration in accordance with the then-current rules and procedures of JAMS for
employment-related disputes. Either party shall make such election by delivering
written notice thereof to the other party at any time (but not later than 30
days after such party receives notice of the commencement of any administrative
or regulatory proceeding or the filing of any lawsuit relating to any such
dispute or controversy), and thereupon any such dispute or controversy shall be
resolved only in accordance with the provisions of this paragraph 9. Any such
arbitration proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of arbitrators), pursuant to any available
streamlined or expedited (rather than a comprehensive) arbitration process and
in accordance with an arbitration process which, in the judgment of such
arbitrator, shall have the effect of reasonably limiting or reducing the cost of
such arbitration for both parties. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the courts of New York for this purpose;
provided, however, the parties may agree after the commencement of a proceeding
to hold the arbitration in another jurisdiction. If at the time any dispute or
controversy arises with respect to this Agreement JAMS is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS for purposes of this paragraph 9, and the arbitration will
be conducted in accordance with the then current AAA Employment Arbitration
Rules & Mediation Procedures.

10. Miscellaneous.

A. Captions. The section, paragraph and subparagraph headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

B. Specific Remedy. In addition to such other rights and remedies as Company may
have at equity or in law with respect to any breach of this Agreement, if
Executive commits a material breach of any provision of this Agreement or the
Confidentiality Agreement, Company shall have the right and remedy to have such
provision specifically enforced by any court having competent jurisdiction, it
being acknowledged that any such breach or threatened breach will cause
irreparable injury to Company.

 

12



--------------------------------------------------------------------------------

Execution Copy

 

C. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof.

D. Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the jurisdiction of the Supreme Court of the State of New York, in
New York, New York, and the United States District Court for the Southern
District of New York, which the parties agree shall be the exclusive forum, in
connection with any suit, action, arbitration or other proceeding concerning
this Agreement or enforcement of paragraph 6 of this Agreement. Executive waives
and agrees not to assert any defense of lack of jurisdiction, that venue is
improper, inconvenient forum, or otherwise. To the extent allowable by law,
Executive waives the right to a jury trial and agrees to accept service of
process by certified mail, with signature by Executive required, at Executive’s
last known address, or by any other method permitted by law.

E. Successors and Assigns. Neither this Agreement, nor any of Executive’s
rights, powers, duties, or obligations hereunder, may be assigned by Executive.
This Agreement shall be binding upon and inure to the benefit of Executive and
his heirs and legal representatives and Company and its successors. Successors
of Company shall include, without limitation, any company or companies
acquiring, directly or indirectly, all or substantially all of the assets of
Company, whether by merger, consolidation, purchase, lease, or otherwise, and
such successor shall thereafter be deemed “Company” for the purpose hereof.

F. Notices. All notices, requests, demands, and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class, registered
mail, return receipt requested, postage and registry fees prepaid, to the
applicable party and addressed as follows:

Company:

AOL Inc.

770 Broadway

New York, NY 10003

Attn: General Counsel

Executive:

At the address shown on the records of Company for Executive

Addresses may be changed by notice in writing signed by the addressee.

G. Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by Executive and the Chief Executive Officer or the
General Counsel, subject to, if necessary, approval of the Compensation
Committee of the Board.

 

13



--------------------------------------------------------------------------------

Execution Copy

 

H. Waiver. Any waiver or consent from Company with respect to any term or
provision of this Agreement or any other aspect of Executive’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of Company
at any time or times to require performance of, or to exercise any of its
powers, rights, or remedies with respect to, any term or provision of this
Agreement or any other aspect of Executive’s conduct or employment in no manner
(except as otherwise expressly provided herein) shall affect Company’s right at
a later time to enforce any such term or provision.

I. Severability. In addition to the provisions set forth in paragraph 6.E., if
any provision of this Agreement is held to be invalid, the remainder of this
Agreement shall not be affected thereby.

J. Survival. Paragraphs 5.A., 5.C., 5.E., 6, 7, 8, 9, 10, 11 and 12 shall
survive termination of this Agreement.

K. Entire Agreement.

(i) This Agreement, including Exhibit A and the Confidentiality Agreement,
embodies the entire agreement of the parties hereto with respect to its subject
matter and merges with and supersedes all prior discussions, agreements,
commitments, or understandings of every kind and nature relating thereto,
whether oral or written, between Executive and Company. Neither party shall be
bound by any term or condition of this Agreement other than as is expressly set
forth herein. If there is any conflict between the express terms of this
Agreement and the Confidentiality Agreement, the terms of this Agreement shall
prevail.

(ii) Executive represents and agrees that he fully understands his right, and
Company has advised Executive, to discuss all aspects of this Agreement with
Executive’s attorney, that to the extent he desired, he availed himself of this
right, that he has carefully read and fully understands all of the provisions of
the Agreement, that he is competent to execute this Agreement, that his decision
to execute this Agreement has not been obtained by any duress, that he freely
and voluntarily enters into this Agreement, and that he has read this document
in its entirety and fully understands the meaning, intent, and consequences of
this Agreement.

L. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

14



--------------------------------------------------------------------------------

Execution Copy

 

M. Tax Withholding. Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

11. Limitation on Certain Payments.

A. Calculation and Possible Benefit Reduction. If at any time or from time to
time, it shall be determined by independent tax professionals selected by
Company (“Tax Professional”) that any payment or other benefit to Executive
pursuant to paragraph 5 of this Agreement or otherwise (“Potential Parachute
Payment”) is or will, but for the provisions of this paragraph 11, become
subject to the excise tax imposed by Section 4999 of the Code or any similar tax
payable under any state, local, foreign or other law, but expressly excluding
any income taxes and penalties or interest imposed pursuant to Section 409A of
the Code (“Excise Taxes”), then Executive’s Potential Parachute Payment shall be
either (a) provided to Executive in full, or (b) provided to Executive as to
such lesser extent which would result in no portion of such benefits being
subject to the Excise Taxes, whichever of the foregoing amounts, after taking
into account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Taxes (“Payments”).

B. Implementation and Any Benefit Reduction Under Paragraph 11.A. In the event
of a reduction of benefits pursuant to paragraph 11.A., the Tax Professional
shall determine which benefits shall be reduced so as to achieve the principle
set forth in paragraph 11.A. For purposes of making the calculations required by
paragraph 11.A., the Tax Professional may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code and other
applicable legal authority. Company and Executive shall furnish to the Tax
Professional such information and documents as the Tax Professional may
reasonably request in order to make a determination under paragraph 11.A.
Company shall bear all costs the Tax Professional may reasonably incur in
connection with any calculations contemplated by paragraph 11.A.

C. Potential Subsequent Adjustments.

(i) If, notwithstanding any calculations performed or reduction in benefits
imposed as described in paragraph 11.A., the IRS determines that Executive is
liable for Excise Taxes as a result of the receipt of any payments made pursuant
to paragraph 5 of this Agreement or otherwise, then Executive shall be obligated
to pay back to Company, within thirty (30) days after a final IRS determination
or in the event that Executive challenges the final IRS determination, a final
judicial determination, a portion of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to Company so that Executive’s net after-tax
proceeds with respect to the Payments (after taking into account the payment of
the Excise Taxes and all other applicable taxes imposed on such benefits) shall
be maximized. The Repayment Amount shall

 

15



--------------------------------------------------------------------------------

Execution Copy

 

be zero if a Repayment Amount of more than zero would not result in Executive’s
net after-tax proceeds with respect to the Payments being maximized. If the
Excise Taxes are not eliminated pursuant to this paragraph 11.C., Executive
shall pay the Excise Taxes.

(ii) Notwithstanding any other provision of this paragraph 11, if (i) there is a
reduction in the payments to Executive as described above in this paragraph 11,
(ii) the IRS later determines that Executive is liable for Excise Taxes, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated based on the full amount of the Potential Parachute Payment
and as if Executive’s benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then Company shall pay to Executive those
payments which were reduced pursuant to paragraph 11.A. or subparagraph 11.C.(i)
as soon as administratively possible after Executive pays the Excise Taxes to
the extent that Executive’s net after-tax proceeds with respect to the payment
of the Payments are maximized

12. Code Section 409A. This Agreement is intended to be exempt from Section 409A
of the Code, as amended and will be interpreted in a manner intended to reflect
that intention.

A. Notwithstanding anything herein to the contrary, if any amounts payable
pursuant to this Agreement are determined to be subject to Section 409A of the
Code, then with respect to such amounts: (i) if at the time of Executive’s
separation from service from Company, Executive is a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of the payment
of such amounts on account of such separation from service is necessary in order
to prevent any accelerated or additional tax under Section 409A of the Code,
then Company will defer the commencement of the payment of any such amounts
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation from service from Company (or the earliest date as is permitted under
Section 409A of the Code), and (ii) each payment of two or more installment
payments made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. Any amounts of deferred
compensation that are payable by reason of Executive’s termination of employment
shall not be paid unless such termination of employment also constitutes a
“separation from service” for purposes of Section 409A of the Code and
references to the employee’s “termination,” or “termination of employment” and
words and phrases of similar meaning shall be construed to require a “separation
from service” for purposes of Section 409A of the Code.

B. If any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by Company, that does not cause
such an accelerated or additional tax.

 

16



--------------------------------------------------------------------------------

Execution Copy

 

C. To the extent any reimbursements or in-kind benefits due Executive under this
Agreement constitutes “deferred compensation” under Section 409A of the Code,
any such reimbursements or in-kind benefits shall be paid to Executive in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

D. Company shall consult with Executive in good faith regarding the
implementation of the provisions of this paragraph; provided that neither
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto.

(Signature Page to Follow)

 

17



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AOL INC. By:  

/s/ John B. Reid-Dodick

Name:  

John B. Reid-Dodick

Title:  

Chief People Officer

Robert Lord

/s/ Robert Lord

 

18



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A

RELEASE AND WAIVER

In exchange and consideration for the Company’s promises to me in paragraph 5.A.
of my Executive Employment Agreement dated July 17, 2013 (the “Agreement”) and
other valuable consideration, I, Robert Lord, agree to release and discharge
unconditionally the Company and any of its past or present subsidiaries,
affiliates, related entities, successors, predecessors, assigns, merged entities
and parent entities, benefit plans, and all of their respective past and present
officers, directors, stockholders, employees, benefit plan administrators and
trustees, agents, attorneys, insurers, representatives, affiliates, and all of
their respective successors and assigns, in their individual and official
capacities, from any and all claims, actions, causes of action, demands,
obligations, grievances, suits, losses, debts and expenses (including attorneys’
fees and costs), damages, and claims in law or in equity of any nature
whatsoever, known or unknown, suspected or unsuspected, I ever had, now have, or
shall have against the Company up to and including the day I sign this Release
and Waiver. Without limiting the generality of the foregoing, the claims I am
waiving include, but are not limited to, (a) all claims arising out of or
related to any stock options or other compensatory stock awards held by me or
granted to me by the Company which are scheduled to vest subsequent to my
termination of employment; (b) any claims, demands, and causes of action
alleging violations of public policy, or of any federal, state, or local law,
statute, regulation, executive order, or ordinance, or of any duties or other
obligations of any kind or description arising in law or equity under federal,
state, or local law, regulation, ordinance, or public policy having any bearing
whatsoever on the terms or conditions of your employment with or by the Company
or the termination or resignation of your employment with the Company or any
association or transaction with or by the Company; (c) all claims of
discrimination or harassment on the basis of sex, race, age, national origin,
religion, sexual orientation, disability, veteran status or any other legally
protected category, and of retaliation; (d) all claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the ADA Amendments Act, the Older Workers
Benefit Protection Act (“OWBPA”), the Fair Labor Standards Act, the Genetic
Information Nondiscrimination Act, 42 U.S.C. § 1981, as amended, the New York
Human Rights Law, the New York City Human Rights Law, The New York Labor Law,
the New York Equal Pay Law, the New York Civil Rights Law, the New York Rights
of Persons With Disabilities Law, the New York Equal Rights Law, the New York
City Administrative Code, and all other federal, state and local fair employment
and anti-discrimination laws, all as amended; (e) all claims under the Worker
Adjustment and Retraining Notification Act and similar state and local statutes,
all as amended; (f) all claims under the National Labor Relations Act, as
amended; (g) all claims under the Family and Medical Leave Act and other
federal, state and local leave laws, all as amended; (h) all claims under the
Employee Retirement Income Security Act (except with respect to accrued vested
benefits under any retirement or 401(k) plan in accordance with the terms of
such plan and applicable law); (i) all claims under the Sarbanes-Oxley Act of
2002, the False Claims Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Securities Exchange Act of 1934, the Commodity Exchange Act,
the Consumer Financial Protection Act, the American

 

19



--------------------------------------------------------------------------------

Execution Copy

 

Recovery and Reinvestment Act, the Foreign Corrupt Practices Act, and the EU
Competition Law; (j) all claims of whistleblowing and retaliation under federal,
state and local laws; (k) all claims under any principle of common law or
sounding in tort or contract; (l) all claims concerning any right to
reinstatement; and (m) all claims for attorneys’ fees, costs, damages or other
relief (monetary, equitable or otherwise) from the Company, whether under
federal, state or local law, whether statutory, regulatory or common law, to the
fullest extent permitted by law. Further, each of the persons and entities
released herein is intended to be a third-party beneficiary of this Release and
Waiver.

This release of claims does not affect or waive any payments and benefits
provided to me under the Agreement that are contingent upon the effectiveness of
this Release and Waiver or otherwise expressly survive termination thereof, any
indemnification rights I may have in accordance with Company’s governance
instruments or under any director and officer liability insurance maintained by
Company with respect to liabilities arising as a result of my service as an
officer and employee of Company, any claim for workers’ compensation benefits,
unemployment benefits, or other legally non-waivable rights or claims; claims
that arise after I sign this Release and Waiver; my right to own and exercise
any and all Company stock options or other equity awards held by me that are
exercisable as of my termination of employment during the applicable period of
exercise and in accordance with all other terms of those options and awards and
plans, agreements, and notices under which such awards were granted; or my
rights to enforce this Release and Waiver. Additionally, nothing in this Release
and Waiver waives or limits my right to file a charge with, provide information
to or cooperate in any investigation of or proceeding brought by a government
agency (though I acknowledge I am not entitled to recover money or other relief
with respect to the claims waived in this Release and Waiver).

I agree that I have been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, severance or termination pay, commissions, notice
period, and/or benefits to which I may have been entitled and that no other
remuneration or benefits are due to me, except the benefits I will receive under
paragraph 5.A. of my Agreement dated July 17, 2013. I affirm that I have had no
known workplace injuries or occupational diseases. I also represent that I have
disclosed to the Company any information I have concerning any fraudulent or
unlawful conduct involving the persons and entities I am releasing herein.

Pursuant to the OWBPA, I acknowledge and warrant the following: (i) that I am
waiving rights and claims for age discrimination under the ADEA and OWBPA, in
exchange for the consideration described above, which is not otherwise due to
me; (ii) I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release and Waiver; (iii) I am not waiving
rights or claims for age discrimination that may arise after the effective date
of this Release and Waiver; (iv) I have been given a period of at least
twenty-one (21) days in which to consider this Release and Waiver and the waiver
of any claims I have or may have under law, including my rights under the ADEA
and OWBPA, before signing below; and (v) I understand that I may revoke the
waiver of my age discrimination claims under the ADEA and OWBPA within seven
(7) days after my execution of this Release and Waiver, and that

 

20



--------------------------------------------------------------------------------

Execution Copy

 

such waiver shall not become effective or enforceable until seven (7) days after
the date on which I execute this Release and Waiver. Any such revocation must be
made in writing and delivered by certified mail to both the Chairman & Chief
Executive Officer and the General Counsel of AOL Inc., at the following address:
AOL Inc., 770 Broadway, New York, New York 10003. If I do not revoke my waiver
of my age discrimination claims under the ADEA and OWBPA according to the terms
herein within seven (7) days, the eighth day following my execution will be the
“effective date” of this Release and Waiver.

By signing below, I acknowledge that I have carefully reviewed and considered
this Release and Waiver; that I fully understand all of its terms; and that I
voluntarily agree to them.

 

 

Robert Lord

Date:

 

 

 

21